Citation Nr: 1645061	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for an eye disorder.

2. Entitlement to service connection for a chronic sinus disorder.

3. Entitlement to service connection for nasal bleeding.

4. Entitlement to service connection for severe allergies.

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6. Entitlement to service connection for a sleep disorder.

7. Entitlement to service connection for congestive heart failure.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for prostate cancer.

10. Entitlement to service connection for a diabetes mellitus.

11. Entitlement to service connection for headaches.

12. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1956 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the RO in Phoenix, Arizona and that office forwarded the appeal to the Board.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Veteran in this case contends that a current sinus disorder is the result of nasal surgery he underwent during service.  At the September 2016 hearing, he testified that although service treatment records indicate that he had nasal polyps removed prior to entering service, he actually never had nasal problems before then.  Rather, he claims that the only sinus-related occurrence prior to service was having his sinuses cleaned because he was about to turn 18 and lose health insurance coverage under his mother's plan and would need to apply for his own.  Alternatively, in a July 2011 statement, he contends that while he may have experienced a stuffy nose prior to service, the condition worsened following surgery.  Similarly, in a March 2011 substantive appeal, he stated, "IF and I say IF there was a previous sinus condition then the military hospital only served to aggravate and inflame the situation."

A September 1956 report of medical history shows that the Veteran checked a box indicating that he had a prior history of ear, nose and throat trouble, which was identified as "nasal polpi operation - age 18."  A September 1956 entrance examination shows that no defects were noted upon entrance into service; the PULHES profile was 1 for each aspect of fitness.  An October 1956 service treatment record indicates that the Veteran reported that as long as he could remember, he had stuffiness of his nose and that six weeks prior to entering into the Marines, he had 18 nasal polyps removed and five days prior to enlistment, he had three more removed.  The diagnosis was perennial vasomotor rhinitis, allergen unknown.  Physical examination revealed polypoid formation.  The Veteran was determined to be unfit for service due to this disability and discharge was recommended.  A Report of Board of Medical Survey states, in pertinent part, that the physical disability resulting in his discharge was neither incurred in nor aggravated by the period of active service.  An October 1956 separation examination indicates a normal examination save for rhinitis.

Every veteran is presumed sound upon entry into service, except for defects, infirmities, or disorders noted at entry.  38 U.S.C.A. § 1111 (West 2014).  When a condition is not noted upon entry into service, VA may rebut the presumption of soundness by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  Id.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that the presumption is not for application unless there is evidence that the disorder for which service connection is being claimed arose in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service").  This predicate condition has been met in this case.  No nasal defects were noted on the September 1956 entrance examination but service treatment records dated one month later and upon separation show rhinitis.  The Veteran's nasal functioning is thus presumed to have been sound when he entered service in 1956.

Hence, the issue in whether there is clear and unmistakable evidence that a nasal disability preexisted service and whether there is clear and unmistakable evidence that such disability was not aggravated by service.  38 U.S.C.A. § 1111.  While service treatment records strongly suggest that both questions should be answered in the affirmative, there appear to be outstanding records pertinent to this issue.  Accordingly, to afford the Veteran every opportunity to substantiate his claim, additional development is required.

In this regard, as noted above, the Veteran has indicated that he underwent nasal surgery during service.  While he has reported that the surgery took place at the VA Medical Center in San Diego, a July 2008 report of contact shows that that facility has no record of the Veteran in their system.  Service treatment records reference, however, treatment at the U.S. Naval Hospital in San Diego.  While service treatment records include records from the U.S. Marine Corps Recruit Depot dispensary, there are no documents from the U.S. Naval Hospital, nor are there documented attempts to obtain them.  Accordingly, the U.S. Naval Hospital in San Diego should be contacted and any relevant records should be obtained.

In addition, there is no medical opinion addressing whether there is clear and unmistakable evidence that a nasal disability preexisted service and whether there is clear and unmistakable evidence that such disability was not aggravated by service.  After securing the records from the U.S. Naval Hospital, and any other pertinent records described below, an examination and opinion should be obtained.

As to the remaining claims, the Veteran contends that these disabilities are secondary to his sinus disorder.  Additional development of these claims is also required.

In a July 2008 correspondence, the Veteran reported that he has received Social Security Administration disability benefits in connection with a sinus disorder, hypertension, headaches, COPD, congestive heart failure, diabetes and prostate cancer.  Hence, these records should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, although the Veteran indicated in the April 2008 claim that he was planning on seeking mental health treatment from the nearest VA treatment facility, no such records are associated with the claims file.  To the extent there are any outstanding VA treatment records, the Veteran should be asked to identify any facility where he has received VA treatment and those record should be obtained.

The Veteran has submitted a number of letters from Dr. Richard Smith who has concluded that at least some of the Veteran's disabilities - namely, hypertension, diabetes, COPD and congestive heart failure - were secondary to the sinus condition.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, as well as for a disability resulting from aggravation of a disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As there is no VA medical opinion addressing this issue, one should be obtained.

Regarding PTSD, in a September 2008 correspondence, the Veteran indicated that he was not sure whether he was suffering from PTSD or from an acquired psychiatric disorder such as depression.  In a July 2008 statement, the Veteran's friend, apparently also a psychologist, attested to the Veteran's high stress and anxiety resulting from treatment for his sinus disorder.  Accordingly, the Board will characterize this claim more broadly as entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the claims file shows a number of relevant private treatment records with VBMS receipt dates of August 1, 2014 - after the most recent April 2014 supplemental statement of the case but before the appeal was transferred to the Board in March 2016.  Because these receipt dates were assigned by a VBMS scanning vendor, it is not certain that these documents were actually associated with the claims file at that time.  Indeed, a January 2011 statement of the case suggests that at least some have been considered by the AOJ; some also appear to have date stamps prior to January 2011.  Many of these documents do not have a date stamp, however, thus it is not clear when they were received.  To the extent any of this pertinent evidence has not yet been considered, on remand it must be considered in the first instance by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate agency or entity to obtain all records associated with the Veteran from the U.S. Naval Hospital in San Diego and for the period from September 1956 to October 1956.

2. Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

3. Contact the Veteran to identify the location(s) of any VA treatment.  Obtain any VA treatment records not currently associated with the claims file.

4. Schedule the Veteran for a VA examination as to the following.  The claims file must be sent to the physician for review and such review should be documented in the examination report.  All necessary tests and studies should be conducted.

(a) The physician should indicate (1) whether there is clear and unmistakable evidence that a sinus disorder preexisted service and (2) whether there is clear and unmistakable evidence that a sinus disorder was not aggravated beyond its natural progression by service.  

If a sinus disorder was not preexisting or was not aggravated beyond its natural progression by service, the physician should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that it was caused by, incurred in, or is etiologically related to service.

(b) The physician should also indicate whether it is at least as likely as not that any sinus disorder caused or aggravated (permanently made worse) hypertension, diabetes, COPD and congestive heart failure.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

5. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




